Opinion by
White, J.
§ 114. Discontinuance. If a plaintiff does not insist upon service of citation upon one of several defendants in the court below, but proceeds to trial against the other defendants, it will be considered as a discontinuance of-the suit as to the defendant not served. [Houston v. Ward, 8 Tex. 124; Burton v. Varnell, 5 Tex. 139.]
§ 115. Where there is no statement of facts. In the absence of a statement of facts in the record, the appellate court will presume that whatever facts are necessary to support the judgment of the court below were ¡iroved on the trial.
§ 116. Jurisdiction; county court has none to remove eloucl from title to land. The county court has no jurisdiction of a suit to remove cloud from title to land.
Affirmed.